        Case 1:20-cr-00018-RMB Document 33-13 Filed 04/23/21 Page 1 of 2




The Honorable Richard M. Berman
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

Your Honor,

I am writing in connection with Jonatan Correa and his upcoming sentencing. I am aware of his
entering a guilty plea in the matter concerning the illegal copy of DVD’s. In spite of my awareness of
his situation, I find myself compelled to write a letter underlining the character of the person I have
known almost my whole life.

Jonathan’s older brother married my mom when we were still quite young, teenagers. Because of
our closeness in age, I refused to call him “uncle”, instead treating him more like a brother – always
joking and horsing around. However, despite that playfulness, he was always protective, watching
out for me and making known his disapproval of any boyfriend he didn’t deem “good enough for his
niece”. As the years went by, we faded in and out of contact due to the circumstances of life.
Despite this, I have always known without a doubt, that Jonatan would be there for me in a
heartbeat, if there was anything I needed.

Over the last couple of years, our lives have once again become close, especially recently, as he
married his long-time love, who also happens to be one of my closest friends. Jonatan has grown
immeasurably in the last years as I’ve watched their relationship grow. He has taken on the mantle
of provider, father and even grandfather with a seriousness and maturity that astounds those of us
who have known him for years. I can say, without the slightest reservation, that Jonatan’s whole life
revolves around his family – even the family not related by blood. He is one of the most fiercely
loyal people I have ever known.

During the early days of the pandemic, as was the case with many people, my job was not deemed
“essential”, and I was forced to close the doors of my salon. In our state, unemployment was not yet
available for folks that are self-employed. Needless to say, I was struggling to make ends meet. One
day, I got a call from Jonatan asking how I was holding up. He then asked me if I wanted to do some
back yard haircuts that weekend. He paid me exorbitantly for those haircuts, helping me out
financially, but doing so in such a way that allowed me to maintain my dignity and pride. It may
seem like a small example of character, but something that I think underscores the thoughtfulness
and generosity that defines his life. I happen to know that this wasn’t an isolated incident. (As an
aside for context, this event occurred exactly at the time corresponding with these charges first
being brought against him. So, during a time when his personal life had a maximum amount of
stress and uncertainty, he still thought of others first).

Something I have noticed since the very beginning of these proceedings is how open and honest
Jonatan has been about the situation facing him. He has been an open book, never shirking
responsibility. Instead, he has taken accountability and shown remorse for his actions. He has, to
my knowledge, been as cooperative with the investigators and prosecutors as is possible, sharing
        Case 1:20-cr-00018-RMB Document 33-13 Filed 04/23/21 Page 2 of 2




every piece of information asked for. This is a man that understands the gravity of the situation he
finds himself in. He has learned his lesson and you can be sure he will not be making this mistake
again.

As you contemplate sentencing in this case, it is my hope that this letter, along with the many others
I know you have received, has shed light on the true character of Jonatan Correa. We would all be
devastated, in more ways than we can count, were you to enforce the maximum sentencing in this
case. He is an asset to his community, supports countless livelihoods through his business and is an
irreplaceable component of our family.

Thank you for your time.

With Respect,

Desireé W. Phillips
307 Walnut St.
Wellsville, KS 66092
913.593.8767
